      Case: 1:20-cv-00160-GHD-DAS Doc #: 4 Filed: 08/03/20 1 of 1 PageID #: 15




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI


BOBBIE READY
as Mother and Next Kin of Joel Anthony Davis, Jr., Deceased,
and on Behalf of the Heirs and Wrongful Death Beneficiaries
of Joel Anthony Davis, Jr., Deceased

V.                                                               CAUSE NUMBER 1:20CV160

DEPUTY FRED HECKART, ET AL.

                                             ORDER

         The above styled and numbered cause was assigned United States District Judge Michael

P. Mills on July 29, 2020. Judge Mills, on his own motion, hereby RECUSES himself from this

cause.

         It is ORDERED that the Clerk of Court is directed to transfer and re-assign this case to

another United States District Judge.

         This the 3RD day of August 2020.

                                              /s/MICHAEL P. MILLS
                                              UNITED STATES DISTRICT JUDGE
                                              NORTHERN DISTRICT OF MISSISSIPPI
